Citation Nr: 0419010	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  89-07 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

1.  Entitlement to service connection for a skin disorder due 
to Agent Orange exposure.  

2.  Entitlement to an initial disability evaluation in excess 
of 30 percent for service-connected neurosis.  

3.  Entitlement to a total disability rating based upon 
individual unemployability.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and his physician


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from April 1969 to November 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  
In a February 1988 rating decision, the RO, in pertinent 
part, denied the appellant's claim of entitlement to service 
connection for a skin disorder due to Agent Orange exposure.  
The appellant disagreed and this appeal ensued.  The Board 
remanded the claim in June 1989, and again in November 1998 
for additional evidentiary development.  

In a January 1999 rating decision, the RO implemented a 
decision of the Board dated in November 1998 granting service 
connection for neurosis and assigned a 30 percent evaluation 
effective July 19, 1990, the date of this claim.  The 
appellant disagreed with and perfected an appeal of the 
rating assigned, as well as with an October 1999 rating 
decision denying entitlement to a total disability rating 
based upon individual unemployability (TDIU).  The appeal as 
to these issues is before the Board.  

The TDIU claim is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  




FINDINGS OF FACT

1.  The appellant's skin disorder, which is not manifested by 
chloracne or other acneform disorder, is manifested by 
psoriatic lesions that are not related to service or due to 
exposure to Agent Orange.  

2.  Prior to November 7, 1996, the appellant's neurosis is 
manifested by not more than definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people.  

3.  From November 7, 1996, the appellant's neurosis is 
manifested by depressed mood, anxiety, not more than mild 
memory loss, and not more than occasional decreases in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.  


CONCLUSIONS OF LAW

1.  A skin disorder was not incurred in or aggravated during 
active service and is not linked to exposure to Agent Orange. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2002).

2.  The criteria for an initial disability evaluation in 
excess of 30 percent for service-connected neurosis are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.125 to 4.132, Diagnostic Code 9410 (1990 to 
1996); 38 C.F.R. §§ 4.1, 4.2, 4.125 to 4.130, Diagnostic Code 
9410 (1997 to 2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Analysis of Service Connection Claim

VA regulations pertaining to Agent Orange exposure, now 
expanded to include all herbicides used in Vietnam, provide 
that a claimant who, during active military, naval, or air 
service, served in the Republic of Vietnam during the Vietnam 
era and has a disease listed at § 3.309(e) (2003), shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  

A "herbicide agent" is a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the Vietnam era.  38 C.F.R. 
§ 3.307(a)(6)(i) (2003).  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2003).  

The evidence of record documents the appellant's service in 
Vietnam.  A Department of Defense (DD) Form 214, Certificate 
of Release or Discharge from Active Duty, indicated that he 
was an army infantryman who received the Vietnam Service 
Medal and the Vietnam Campaign Medal, service awards 
signifying service in Vietnam.  (It is also noted that the 
appellant was awarded the Combat Infantryman Badge, which 
denotes engagement in combat with the enemy.)  The record 
thus supports the conclusion that the appellant served in 
Vietnam, and thereby had qualifying service in the Republic 
of Vietnam during the Vietnam era.  See 38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.313(a) (2003).

As indicated above, a disease associated with exposure to 
certain herbicide agents listed in 38 C.F.R. §3.309 (2003), 
will be considered to have been incurred in service even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§ 3.307(a) (2003).  VA regulations provide that if a veteran 
was exposed to an herbicide agent during active military, 
naval, or air service, chloracne or other acneform disease 
consistent with chloracne shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) (2003) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) (2003) are also satisfied.  38 C.F.R. 
§ 3.309(e) (2003).  

Notwithstanding the foregoing, the U.S. Court of Appeals for 
the Federal Circuit has determined that the Veterans' Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984) does not preclude an appellant from 
establishing service connection with proof of actual direct 
causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  Service connection means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2003).  In order to 
establish service connection, either the evidence must show 
affirmatively that such a disease or injury was incurred in 
or aggravated by service, or statutory presumptions may be 
applied.  There must be medical evidence of a current 
disability, medical or lay evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

The evidence of record pertinent to this appeal begins with 
the service medical records, which are silent as to any skin 
disorder, except for the notation of acne on a pre-induction 
examination.  The separation examination in November 1970 
revealed a normal clinical evaluation of the skin and no 
complaints of a skin disorder.  

VA Agent Orange Registry examination in September 1983 
revealed psoriasis without acute blisters.  It was moderately 
severe in the scalp and a few papules in the upper trunk.  VA 
clinical records beginning in November 1984 and continuing 
through November 1997 noted psoriasis and the development of 
psoriatic arthritis.  Private treatment records from January 
to December 1999 showed continued symptoms of psoriasis.  

VA general medical examination in July 1995 diagnosed severe 
generalized psoriasis of the skin.  The examiner noted 
psoriatic lesions particularly on the trunk, and also on the 
upper and lower extremities.  The lesions on the trunk 
appeared raised, reddened, with a cartographic like 
configuration, and covered with a fine, powdery skin 
desquamation.  As history, it was noted that the appellant 
had been treated for this disorder since the mid-1980s.  

VA skin examination in April 1999 included a history showing 
psoriasis since being in Vietnam in 1969.  It was noted the 
appellant started with few lesions and later developed 
multiple lesions all over his body, very pruritic.  He had 
used multiple creams and pills without improvement.  
Examination revealed scaly erythematous plaque on the 
forearms, scalp, face, trunk, buttocks, and legs.  The 
diagnosis was severe psoriasis vulgaris.  A VA general 
medical examination the same month described similar symptoms 
and diagnosed generalized psoriasis with psoriatic arthritis.  
At a hearing conducted in December 1999, the appellant's 
treating physician, Dr. Juarbe, noted in passing that the 
appellant had stated to him that the skin condition had 
existed since he was in Vietnam.  

This evidence satisfies the initial element of a service-
connection claim, namely the need for medical evidence of a 
current skin disorder.  The record does not show, however, 
that he has chloracne or other acneform disease consistent 
with chloracne.  Thus, service connection cannot be 
established on a presumptive basis under 38 C.F.R. § 3.309(e) 
(2003).  

As for a direct basis for service connection, the key 
question in this case is whether there is medical evidence 
connecting this current psoriasis, first demonstrated in the 
1983 Agent Orange examination, and the appellant's service in 
Vietnam in 1969 and 1970.  Two medical documents are relevant 
to this question.  

The first is a VA examination in February 2000, essentially 
an addendum to the April 1999 examination, which indicated 
the examiner's opinion that there was no relationship between 
psoriasis and Agent Orange exposure.  The cause of the 
psoriasis was not known, the examiner explained, and recent 
evidence pointed toward an immunologic etiology combined with 
a genetic predisposition to it.  Although there were multiple 
factors that could precipitate or make worse the skin 
condition - such as physical trauma, injections, stress, and 
certain drugs - there was no evidence in the literatures that 
Agent Orange might cause, precipitate, or worsen the 
psoriatic lesions.  The second is a VA treatment record in 
July 2003 indicated the appellant had generalized psoriasis 
and that "far beyond reasonable doubt [the] skin condition 
had its onset while [the appellant] was serving in Vietnam . 
. . ."  

The medical opinions on this critical point are in apparent 
conflict.  The February 2000 addendum of the VA examiner, who 
opined there was no such relationship, based that opinion on 
the nature of the skin disorder and on a review of the 
medical literature.  The basis for the second opinion is 
unspecified.  In balancing these competing opinions, the 
basis for the opinion affects the probative weight to be 
assigned.  In this case, given the knowledge that the opinion 
adverse to the appellant's position was informed by reference 
to the medical literature, while the opinion favoring his 
position was not, the Board must conclude that the adverse 
opinion holds greater probative weight.  The appellant's 
unsupported lay allegations of a connection (including those 
reported by his treating physician at the appellant's 
hearing) are outweighed by this medical opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(medical opinion requires a foundation in medical expertise).  

In light of the evidence of record and based on this 
analysis, it is the determination of the Board that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a skin disorder due to 
exposure to Agent Orange.  



II.  Analysis of Increased Rating Claim

A. Criteria

The appellant seeks an increased evaluation for his service-
connected neurosis.  Disability evaluations are determined by 
the application of a schedule of ratings based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002).  Requests for increased disability ratings require 
consideration of the medical evidence of record compared to 
the criteria in the VA Schedule for Rating Disabilities.  38 
C.F.R., Part 4 (2003).  If the evidence for and against a 
claim is in equipoise, the claim will be granted.  A claim 
will be denied only if the preponderance of the evidence is 
against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2003); Gilbert v. Derwinski, 1 Vet. App. 49, 
56 (1990).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (2003); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed 
in appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim as 
opposed to a new claim for increase.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  In such cases, separate ratings 
may be assigned for separate periods based on the facts 
found, a practice known as "staged" ratings.  

The 30 percent evaluation for service-connected neurosis is 
effective from July 19, 1990.  At that time, VA's Schedule 
for Rating Disabilities provided for the following criteria 
relevant to this claim pursuant to Diagnostic Code 9410 for 
other and unspecified neuroses:  A 30 percent evaluation may 
be assigned where the evidence shows "[d]efinite impairment 
in the ability to establish or maintain effective and 
wholesome relationships with people.  The psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment."  For the assignment of a 50 percent 
evaluation, the evidence of record must demonstrate that the 
"ability to establish or maintain effective or favorable 
relationships with people is considerably impaired.  By 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment."  A 70 percent 
evaluation would require evidence showing that the "ability 
to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment."  Finally, for a 100 percent evaluation, 
the evidence must indicate that "the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community.  Totally 
incapacitating psychoneurotic, symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment."  
38 C.F.R. § 4.132 (1990).  Social impairment per se will not 
be used as the sole basis for any specific percentage 
evaluation, but is of value only in substantiating the degree 
of disability based on all of the findings.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411, Note (1) (1990).  

The term "definite" used in describing the criteria for a 
30 percent evaluation is "qualitative" in character, 
whereas the other terms are "quantitative" in character.  
The Board must construe the term "definite" in a manner 
that would quantify the degree of impairment for purposes of 
meeting the statutory requirement that the Board articulate 
reasons and bases for its decision.  Hood v. Brown, 4 Vet. 
App. 301 (1993).  See 38 U.S.C.A. § 7104(d)(1) (West 1991).  
"Definite" is to be construed as "distinct, unambiguous, 
and moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more that 
moderate but less than rather large."  VAOPGCPREC 9-93.  

In October 1996, VA promulgated a final rule concerning the 
evaluation of mental disorders.  See 61 Fed. Reg. at 52700-
52701 (Oct. 8, 1996).  The effective date of the final rule 
is November 7, 1996.  This new rule amended the sections of 
the VA Schedule for Rating Disabilities pertaining to Mental 
Disorders.  As provided in a General Rating Formula for 
Mental Disorders, in the VA Schedule for Rating Disabilities, 
the criteria pursuant to Diagnostic Code 9410 for unspecified 
neuroses provides for the following ratings relevant to this 
claim:  

30 percent:  Occupational and social 
impairment with occasional decrease in 
work efficiency and intermittent periods 
of inability to perform occupational 
tasks (although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, mild memory loss (such as 
forgetting names, directions, recent 
events).  

50 percent:  Occupational and social 
impairment with reduced reliability and 
productivity due to such symptoms as: 
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
panic attacks more than once a week; 
difficulty in understanding complex 
commands; impairment of short-and long-
term memory (e.g., retention of only 
highly learned material, forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; disturbances 
of motivation and mood; difficulty in 
establishing and maintaining effective 
work and social relationships.  

70 percent:  Occupational and social 
impairment, with deficiencies in most 
areas, such as work, school, family 
relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal 
ideation; obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships.  

100 percent:  Total occupational and 
social impairment, due to such symptoms 
as: gross impairment in thought processes 
or communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.

38 C.F.R. § 4.130 (2003).  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating assigned should be based on all the evidence of record 
bearing on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  When evaluating 
the level of disability from a mental disorder, the rating 
should account for the extent of social impairment, but it 
should not be based solely on the basis of social impairment.  
Delirium, dementia, and amnestic and other cognitive 
disorders shall be evaluated under the general rating formula 
for mental disorders; neurologic deficits or other 
impairments stemming from the same etiology (e.g., a head 
injury) shall be evaluated separately and combined with the 
evaluation for delirium, dementia, or amnestic or other 
cognitive disorder.  38 C.F.R. § 4.126(a), (b), and (c) 
(2003).  

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to an appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Thus, the appellant's psychiatric disorder must be 
evaluated under both the old, as well as under the new 
criteria from the effective date.  VAOPGCPREC 7-2003.  

B.  Factual Background

Private psychiatric evaluation in December 1990 showed a 
diagnosis of PTSD.  Mental status examination revealed the 
appellant to be dressed in casual clothes, alert, and in 
contact with reality, with a sad facial expression though 
appropriate affect.  He moved very frequently in the chair.  
His thought content was comprised of Vietnam nightmares, 
partially impaired capacity to concentrate, poor insight into 
his condition, and irritability.  He lived with his wife and 
children and reported he had difficulty falling asleep due to 
nightmares, did not do chores or participate in recreational 
or group activities, and sometimes unwillingly helps with a 
friend's business for extra cash.  

VA psychiatric examination in June 1991 showed the appellant 
to be casually dressed, clean, alert, spontaneous, coherent, 
relevant, oriented, and well organized.  There was no thought 
disorder.  He talked freely, in a very superficial and vague 
manner.  His affect did not correspond to his complaints.  
His memory was preserved; retention, recall, intellect, and 
sensorium were clear.  Judgment was no impaired.  The 
diagnosis was substance abuse disorder, alcohol abuse, and 
ruled-out dependency.  The highest level of adaptive 
functioning in the previous year was fair.  

VA psychiatric examination in April 1994 showed no tics or 
mannerisms, appropriate attire, and a sad facial expression.  
His spouse accompanied him.  He was logical, relevant, and 
connected.  He continued to report nightmares related to war.  
His affect was appropriate.  His mood was depressed and 
anxious.  His memory for recent events and insight into his 
condition was poorly preserved.  The diagnosis was PTSD, with 
a GAF score of 55.  

Evidence received from SSA indicated depressive syndrome 
characterized by appetite disturbance, sleep disturbance, 
difficulty concentrating or thinking, and hallucinations, 
delusions, or paranoid thinking.  SSA in 1994 concluded the 
appellant had a disturbance of mood, with appetite 
disturbance, and low self esteem.  In further concluded there 
was slight restriction of activities of daily living, 
moderate difficulties in maintaining social functioning, and 
often difficulties of concentration, persistence, or pace 
resulting in failure to complete tasks in a timely manner.  A 
private medical record in September 1994 indicated the 
appellant had poor impulse control, round-the-clock anxiety, 
irritability, and nightmares; the GAF score was 35.  

VA treatment record in December 1994 indicated a diagnosis of 
severe recurrent major depression with psychotic features.  
It was noted that the appellant had very low self esteem, 
felt worthless and hopeless, and stayed secluded at home in 
large part due to psoriasis.  

A private psychiatric examination in March 1995 indicated 
that the appellant was in psychiatric treatment monthly and 
was prescribed psychiatric medications.  As for daily 
activities, the examiner noted he was up about 5:00 a.m., 
walked from one place to another during the day, locked 
himself in his room, talks little to family, and talks to 
himself.  He did not watch television or the radio and did 
not read.  He occasionally went to church, but not to stores.  
He did not have relations with his neighbors.  He related 
poorly with his family and, when others come to the house, 
hides in his room.  He did not help with household tasks, had 
not driven a vehicle in eight or nine months, and needed 
supervision to eat, dress, and bath.  Mental status 
examination showed the appellant to be somewhat disheveled 
and did not make eye contact.  His attitude was 
unapproachable, uncooperative, suspicious, and evasive.  His 
mood was anxious.  His insight was poor and he had difficulty 
making decisions and being able to anticipate the 
consequences of his actions.  He had to be supervised so that 
he took his medication and cared for his personal hygiene.  
His thought was coherent and relevant, accelerated on 
occasions, slow at others.  He noted hearing voices telling 
him things.  He did not express suicidal or homicidal 
ideation.  He was oriented in person and place, and partly 
disoriented in time.  His memory was affected, with 
difficulties in dates and information and remembering what 
was done on previous days and weeks.  He was in contact with 
reality.  The diagnosis was major depression with psychotic 
features.  

VA examination in May 1995 showed the appellant to be alert 
and oriented.  His mood was anxious, his affect constricted, 
his attention good, and his concentration and memory fair.  
His speech was clear and coherent.  He was not hallucinating.  
There was no thought or perceptual deficit.  He was not 
suicidal or homicidal.  His insight and judgment were fair.  
He exhibited good impulse control.  The diagnoses included 
alcohol abuse in alleged remission and anxiety disorder not 
otherwise specified secondary to psoriatic condition.  The 
GAF score was listed as "0 unspecified".  

VA treatment record in November 1997 indicated diagnoses of 
PTSD and major depression.  It was noted that the appellant 
had nightmares, recalled events from his service 
continuously, and was easily startled by fireworks.  He 
preferred to be alone and felt worthless and hopeless.  He 
was always overvigilent and anxious.  

VA examination in February 1999 showed the appellant 
complaining of unemployment, with his last job being as a 
salesman.  He lived with his wife, sister, and his children, 
ages 21 and 23 years.  Mental status examination revealed the 
appellant to be clean, alert, oriented, anxious, and 
depressed.  His affect was constricted and his attention, 
concentration fair, and memory were fair.  His speech was 
clear and coherent, and he avoided eye contact.  He was not 
hallucinating.  He was no suicidal or homicidal.  His insight 
and judgment were fair, and he had fair impulse control.  The 
diagnoses were dysthymia with anxiety features and alcohol 
dependence in alleged remission.  The GAF score was 70.  

VA general medical examination in April 1999 showed the 
appellant to be alert, well oriented, coherent, relevant, and 
cooperative.  

VA examination in March 2000 indicated the claims file was 
reviewed, which showed no psychiatric admissions.  It was 
noted the appellant was very poorly cooperative in the 
interview, volunteering he could not recall the information 
requested.  He complained of not sleeping well and 
forgetfulness.  He stated he felt essentially alone, though 
he lived with his family at home.  Mental status examination 
revealed him to be careless in his personal appearance, with 
long and unkempt hair and beard.  He avoided eye contact.  
His answers were relevant, coherent, but not elaborated.  He 
was not delusional or hallucinating, and did not describe any 
suicidal or homicidal ideas.  His affect was adequate, his 
mood somewhat hypoactive, his memory and intelligence 
average, his judgment fair, and his insight poor.  The 
diagnosis was dysthymia, with very strong borderline and 
dependent personality features.  The GAF score was 55.  

VA examination in February 2002 indicated the appellant had 
not worked in 10 years.  He complained of being lonely, 
anxious, and unable to do anything.  He stayed at home all 
day, reports many debts, and was very depressed due to his 
financial situation.  He was somewhat clean and disheveled, 
alert and oriented, and anxious.  His affect was constricted, 
his attention good, his concentration good, his memory fair, 
his speech clear and coherent.  He was not hallucinating, 
suicidal, or homicidal.  His insight and judgment were fair, 
and he exhibited good impulse control.  The diagnosis was 
dysthymia with a GAF score of 55.  

VA treatment record in July 2003 indicated a diagnosis of 
generalized anxiety disorder.  It was noted that the 
appellant was always found to be scratching.  

C.  Application

The appellant's neurosis is currently assigned a 30 percent 
evaluation.  With respect to the old version of the criteria 
for a 50 percent evaluation, the evidence of record must 
demonstrate that the "ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired.  By reason of psychoneurotic symptoms 
the reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial impairment."  

Private psychiatric evaluation in December 1990 showed the 
appellant lived with his wife and children and reported he 
had difficulty falling asleep due to nightmares, did not do 
chores or participate in recreational or group activities, 
and sometimes unwillingly helps with a friend's business for 
extra cash.  He was described as irritable and anxious.  
Evidence received from SSA in 1994 revealed slight 
restriction of activities of daily living, moderate 
difficulties in maintaining social functioning, and often 
difficulties of concentration, persistence, or pace resulting 
in failure to complete tasks in a timely manner.  VA 
treatment record in December 1994 indicated the appellant 
stayed secluded at home in large part due to psoriasis, 
rather than neurosis.  A private psychiatric examination in 
March 1995 indicated the appellant occasionally went to 
church, but not to stores, did not have relations with his 
neighbors, related poorly with his family and, when others 
come to the house, hid in his room.  He did not help with 
household tasks, had not driven a vehicle in eight or nine 
months, and needed supervision to eat, dress, and bath.  VA 
examination in February 1999 showed the appellant complaining 
of unemployment, with his last job being as a salesman.  He 
lived with his wife, sister, and his children, ages 21 and 23 
years.  VA examination in March 2000 indicated he felt 
essentially alone, though he lived with his family at home.  
VA examination in February 2002 indicated the appellant had 
not worked in 10 years.  He complained of being lonely, 
anxious, and unable to do anything.  He stayed at home all 
day, reported many debts, and was very depressed due to his 
financial situation.  

These findings appear to show significant impairment in 
social and occupational functioning based on the appellant's 
complaints.  It was noted he did not do chores, did not 
participate in recreational or group activities, stayed 
secluded at home, and did not relate to his neighbors or 
family.  Nonetheless, he continued to live with is family and 
occasionally went to church.  Of interest in sorting through 
this are the GAF scores.  The GAF scale reflects 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
AMERICAN PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994) (hereinafter DSM-IV); 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  A GAF score 
is highly probative as it relates directly to the appellant's 
level of impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

The VA examination in June 1991 indicated that the highest 
level of adaptive functioning in previous year was "fair", 
which is not on the GAF scale.  The score on the VA 
examination in May 1995 was "0 unspecified".  The evidence 
presenting meaningful scores includes the VA psychiatric 
examination in April 1994, with a score of 55.  The evidence 
used by SSA in 1994 showed 35.  A score of 70 was recorded on 
VA examination in February 1999, of 55 by VA examination in 
March 2000, and of 55 on VA examination in February 2002.  In 
summary, there were three scores of 55, one of 70, and one of 
35.  

The scores of 55 fall within the range of scores form 51 to 
60 representing "[m]oderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers."  
Id.  The score of 70 is within the range of scores from 61 to 
70 indicative of "some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."  DSM-IV at 32.  These findings generally 
support the continuation of the current 30 percent 
evaluation, rather than being supportive of an increase.  

A score of 35, recorded in 1994, falls within the range of 31 
to 40, which represents "[s]ome impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school)."  
Id.  The evidence described above in this decision in 
conjunction with the score does not support the components of 
this score, such as impaired reality testing, thinking, 
judgment, or communication.  It appears the score of 35 in 
1994 is an anomaly to the trend suggested by the other scores 
of 55 recorded in April 1994, best compensated at the current 
30 percent level.  

This conclusion is further supported by the comments of the 
VA examiner in March 2000.  There the examiner noted that on 
review of the claims file, including recent VA treatment 
records concerning treatment of psoriatic arthritis, it was 
noted that the appellant was alert, well oriented, and 
perfectly able to describe his condition and his complaints.  
The examiner compared the March 2000 examination findings 
with those earlier treatment records, and described these two 
situations as "completely different".  He concluded the 
appellant's statements recorded in the March 2000 examination 
report indicated voluntary behavior.  

Given the analysis supporting the assignment of a GAF score, 
these scores are more probative than the recollection of 
symptomatology provided by the appellant and recorded by 
examiners.  The GAF scores and the VA examiner's conclusions 
in the March 2000 examination cast doubt upon a conclusion 
that there is considerable impairment.  In light of the 
evidence of record and based on this analysis applicable to 
the old version of the diagnostic criteria, it is the 
determination of the Board that the preponderance of the 
evidence is against the claim of entitlement to an initial 
disability evaluation in excess of 30 percent for service-
connected neurosis.  

With respect to the assignment of a 50 percent evaluation 
using the new version of the regulation, effective from 
November 7, 1996, the evidence must show occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect.  Several 
examinations found the appellant's affect to be appropriate, 
including the VA examination in March 2000.  The 
VA examinations in February 1999, and February 2002 reported 
the affect as constricted.  

Another symptom indicative of reduced reliability and 
productivity is circumstantial, circumlocutory, or 
stereotyped speech.  The VA examination in February 2002 
showed speech to be clear and coherent.  The VA examination 
in February 1999 revealed the same findings, and added that 
the appellant avoided eye contact.  The VA examination in 
March 2000 noted that answers were relevant, coherent, but 
not elaborated.  

Another criteria for evaluating reduced reliability and 
productivity is impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks).  The VA examinations in February 1999 and 
February 2002 measured memory as fair, and the VA examination 
in March 2000 noted it to be average.  

Another criteria for evaluating reduced reliability and 
productivity is impaired judgment.  The VA examinations in 
February 1999, March 2000 and February 2002 described the 
appellant's judgment as fair.  

Panic attacks more than once per week, difficulty with 
complex commands, or impaired abstract thinking might also 
support a higher evaluation, though in this case there is no 
evidence of such panic attacks or impairment.  

A higher evaluation might also be justified on the basis of 
disturbances of motivation and mood.  The VA examinations in 
February 1999, March 2000, and February 2002 noted him to be 
anxious and depressed.  

There might also be difficulties in the appellant's ability 
to establish and maintain effective work and social 
relationships that contribute to reduced reliability and 
productivity.  The VA examination in February 1999 stated 
only that he was unemployed and lived with family.  VA 
examination in March 2000 indicated the appellant stated he 
felt alone, though he lived with his family.  VA examination 
in February 2002 revealed he stayed home all day and 
complained of loneliness and inability to do anything.  

Of particular note is the VA social and industrial survey in 
March 1999, which showed the appellant completed high school, 
worked as a salesman after service, and had not worked since 
1992.  It was noted he lived in a concrete house in a middle-
class neighborhood, in good condition and clean.  The 
examiner's visited the house unannounced; the appellant was 
not at home for the interview, but presented for an interview 
later in an office setting.  At that time, he was dressed in 
faded jeans, T-shirt, sandals, and a baseball cap; he had 
long hair and a beard, and had adequate personal hygiene.  It 
was noted the appellant preferred to be alone, as he felt 
others were looking at him due to his skin disorder.  He 
reported spending a lot of time sleeping during the day, had 
heard from his wife that sometimes he was ill humored, and 
sometimes neglected his personal hygiene when he wanted to be 
secluded at home.  Neighbors reported the appellant shared a 
lot with them, especially with young people, and was always 
willing to help others.  They noted he cleaned his yard, 
painted his house, and drive his car.  The only abnormal 
behavior noted was sporadic depression.  

Of interest are the GAF scores.  A score of 70 was recorded 
on VA examination in February 1999, of 55 by VA examination 
in March 2000, and of 55 on VA examination in February 2002.  
In summary, there were three scores of 55, and one score of 
70.  The scores of 55 fall within the range of scores form 51 
to 60 representing "[m]oderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers."  DSM-IV at 32.  The score of 70 is within the 
range of scores from 61 to 70 indicative of "some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships."  Id.  These findings generally 
support the continuation of the current 30 percent 
evaluation, rather than being supportive of an increase.  

This conclusion is further supported by the comments of the 
VA examiner in March 2000.  There the examiner noted that on 
review of the claims file, including recent VA treatment 
records concerning treatment of psoriatic arthritis, it was 
noted that the appellant was alert, well oriented, and 
perfectly able to describe his condition and his complaints.  
The examiner compared the March 2000 examination findings 
with those earlier treatment records, and described these two 
situations as "completely different".  He concluded the 
appellant's statements recorded in the March 2000 examination 
report indicated voluntary behavior.  

The symptoms discussed show some findings corresponding to 
the criteria for a 50 percent evaluation, through the GAF 
scores and the VA examiner's conclusions in the March 2000 
examination cast doubt upon the accuracy of this 
correspondence.  In light of the evidence of record and based 
on this analysis, it is the determination of the Board that 
the preponderance of the evidence is against the claim of 
entitlement to an initial disability evaluation in excess of 
30 percent for service-connected neurosis based on the new 
version of the criteria.  

III.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), made 
significant changes to the VA's duty to notify and to assist 
claimants for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2003).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment. 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, the VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, except as specified.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas VA 
regulations are binding on the Board, 38 C.F.R. § 20.101(a) 
(2002), the Board in this decision will apply the regulations 
implementing the VCAA as they pertain to the claim at issue.  

The appellant's claims were received in 1986 and 1990, and 
there is no issue as to provision of a form or instructions 
for applying for the benefits.  38 U.S.C.A. § 5102 (West 
2002); 38 C.F.R. §§ 3.150, 3.159(b)(2) (2003).  

The Court's decision in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004) held, in part, that a Veterans 
Claims Assistance Act of 2000 (VCAA) notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable RO decision on a claim for VA 
benefits.  In this case, the initial RO decisions were made 
prior to November 19, 2000, the date of the enactment of the 
VCAA.  The Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error for 
the reasons specified below.  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003).  The VCAA notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant' s possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s )."  
Pelegrini II, No. 01-944, U.S. Vet. App., at 10; see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

With respect to the service-connection claim, after the 
appellant filed the claim the RO issued April 1986 and August 
1987 letters asking him to furnish a statement showing the 
extent and duration of exposure to herbicides and the dates 
of exposure, and suggesting he submit to an Agent Orange 
examination at a VA medical facility.  He was informed of a 
hearing by letter in May 1988.  A September 1988 statement of 
the case informed him of the evidence considered and the 
reasons for the denial of the claim.  In undated letter, 
likely issued in 1989 or 1990, the RO asked the appellant for 
any additional evidence he might have, including medical 
evidence attributing his skin disorder to defoliant exposure 
in service.  By a September 1994 and June 1998 supplemental 
statements of the case, the RO told the appellant of the 
analysis of the claim in light of the additional evidence 
developed, and by implication of the evidence necessary to 
substantiate the claim.  In the November 1998 remand, the 
Board directed additional development to be undertaken, 
including a statement from the appellant as to treatment 
sources for the psoriasis.  The RO issued such a letter in 
February 1999.  In April 1999, the RO asked the SSA to 
provide evidence in its possession, and informed the 
appellant of this action that same month.  By letter in 
November 1999, the RO informed the appellant of a scheduled 
hearing (which was held the next month).  In July and August 
2003, the RO issued supplemental statements of the case 
discussing the evidence considered, the legal criteria 
(including the VCAA and the regulations implementing the 
VCAA), and the analysis of the claim, including 
identification of elements for which evidence was deficient.  

VA has informed the appellant of the evidence necessary to 
substantiate the claim.  The veteran, as early as April 1986, 
was notified of the need for information or evidence 
concerning the etiology of the psoriasis, including evidence 
linking it to Agent Orange exposure.  In response, the 
appellant identified sources of VA and private treatment, the 
records of which are associated with the claims file.  The 
appellant has been informed of the information and evidence 
not of record that is necessary to substantiate the claim, of 
the information and evidence he was expected to provide, of 
the information and evidence that VA would seek to obtain, 
and of the need to provide any information and evidence in 
his possession pertinent to the claim.  See Pelegrini II, No. 
01-944, U.S. Vet. App., at 10.  There is no indication that 
additional notification of the types of evidence needed to 
substantiate the claim, or of VA's or the appellant's 
responsibilities with respect to the evidence, is required.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Even if the initial notice in this case, by April 1986 and 
August 1987 letters first issued before the initial rating 
action (that was promulgated prior to enactment of the VCAA), 
did not comply with Pelegrini II, any notice defect in this 
case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
appellant communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to the claimant.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2003).  The appellant's service medical 
records have been obtained.  The RO has also obtained VA 
treatment records and specified private medical records dated 
in the 1980s and 1990s.  In addition, the claims file 
includes records from SSA.  The appellant has not identified 
any additional VA or private treatment records with regard to 
his claim.  There is no reasonable possibility further 
assistance might substantiate the claim.  See 38 U.S.C.A. 
§ 5103A(2) (West 2002); 38 C.F.R. § 3.159(d) (2003).  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The appellant was afforded VA examinations in July 
1995 and April 1995.  

With respect to the claim for an increased initial evaluation 
of service-connected neurosis, after the appellant filed his 
claim the RO issued a September 1988 statement of the case 
and a March 1992 supplemental statement of the case informing 
him of the evidence considered and the reasons for the denial 
of the claim.  The Board, in a January 1993 remand, informed 
the appellant of the evidence then of record, of the 
deficiencies in the evidence, and of the actions VA would 
undertake to assist his development of evidence necessary to 
substantiate the claim.  After various evidentiary 
development, the RO issued September 1995 and June 1998 
supplemental statements of the case.  By a November 1998 
decision, the Board granted the appellant's claim for service 
connection of a neurosis.  By an April 1999 letter, the RO 
told VA it had requested records from SSA.  In a November 
1999 letter, the RO informed the appellant of an upcoming 
hearing, which was held.  In an August 2000 supplemental 
statement of the case, the RO told the appellant of the 
analysis of the claim in light of the additional evidence 
developed, and by implication of the evidence necessary to 
substantiate the claim.  In a January 2002 letter, the RO 
told the appellant of the evidence necessary to substantiate 
the claim, the evidence needed from him, and what action VA 
would take to help him.  In July and August 2003, the RO 
issued supplemental statements of the case discussing the 
evidence considered, the legal criteria (including the VCAA 
and the regulations implementing the VCAA), and the analysis 
of the claim, including identification of elements for which 
evidence was deficient.  

VA has informed the appellant of the evidence necessary to 
substantiate the claim.  The veteran, as early as 1998, when 
service connection for a neurosis was established and the 
initial rating assigned, was notified of the need for 
information or evidence concerning the severity of the 
neurosis.  In response, the appellant identified sources of 
VA and private treatment, the records of which are associated 
with the claims file.  The appellant has been informed of the 
information and evidence not of record that is necessary to 
substantiate the claim, of the information and evidence he 
was expected to provide, of the information and evidence that 
VA would seek to obtain, and of the need to provide any 
information and evidence in his possession pertinent to the 
claim.  See Pelegrini II, No. 01-944, U.S. Vet. App., at 10.  
There is no indication that additional notification of the 
types of evidence needed to substantiate the claim, or of 
VA's or the appellant's responsibilities with respect to the 
evidence, is required.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Even if the initial notice in this case did not comply with 
Pelegrini II, any notice defect in this case was harmless 
error.  The content of the aggregated notices, including the 
notice letters subsequently issued, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After VA provided this notice, the appellant 
communicated on multiple occasions with VA, without informing 
it of pertinent evidence.  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  
Therefore, not withstanding Pelegrini II, to decide the 
appeal would not be prejudicial error to the claimant.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2003).  The appellant's service medical 
records have been obtained.  The RO has also obtained VA 
treatment records and specified private medical records dated 
in the 1990s, through records dated in 2003.  In addition, 
the claims file includes records from SSA.  The appellant has 
not identified any additional VA or private treatment records 
with regard to his claim.  There is no reasonable possibility 
further assistance might substantiate the claim.  See 
38 U.S.C.A. § 5103A(2) (West 2002); 38 C.F.R. § 3.159(d) 
(2003).  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The appellant was afforded VA examinations in 
February, March, and April 1999, in March 2000, and in 
February 2002 and July 2003.  

On appellate review, there are no areas in which further 
development is needed.  


ORDER

Service connection for a skin disorder due to exposure to 
Agent Orange, is denied.  

An initial disability evaluation in excess of 30 percent for 
service-connected neurosis is denied.  


REMAND

The Board finds that additional development is required prior 
to resolution of this claim.  See 38 U.S.C.A. § 5103A (West 
2002).  The appellant should be given the opportunity to 
submit additional evidence and argument.  In this regard, the 
VA must ensure that it fulfilled its duty to notify the 
appellant of the evidence necessary to substantiate his 
claim.  See 38 U.S.C.A. § 5103 (West 2002).  The VA should 
assist the appellant in these matters prior to the Board's 
review.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
The case is remanded to the RO via the AMC in Washington, 
D.C., for the following:  

1.  The RO must review the claims file 
and ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 
(VCAA) have been satisfied.  38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002); 
38 C.F.R. § 3.159(b) (2003).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

2.  The RO should arrange for a VA 
examination to determine the effect on 
the appellant's employability of the 
service-connected neurosis, malaria 
falciparum with headaches, and 
postoperative left inguinal hernia scar.  
Send the claims folder to the physician 
for review; any report written by a 
physician should specifically state that 
such a review was conducted.  After 
reviewing the available medical records 
and examining the appellant, ask the 
examiner to opine - based on review of 
the evidence of record, examination of 
the appellant, and her or his 
professional expertise -whether the 
appellant is unemployable, and, if so, 
whether such unemployability is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
related to the service-connected 
neurosis, malaria falciparum with 
headaches, and postoperative left 
inguinal hernia scar.  A complete 
rationale should be given for all 
opinions and conclusions expressed.  

3.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the claim currently in 
appellate status.  If the benefit sought 
is not granted, the appellant and his 
representative should be furnished with a 
Supplemental Statement of the Case, to 
include all pertinent law and 
regulations, and an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



